Citation Nr: 1755270	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for bunions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother




ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1999 to September 2000 and from March 2003 to June 2004, with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

In January 2016, the Board remanded the matters for further development, to include affording the Veteran VA examinations.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is at least as likely as not caused or aggravated by service and/or her service-connected bilateral pes planus.  

2.  The Veteran's bunions are at least as likely as not caused or aggravated by service and/or her service-connected bilateral pes planus.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of doubt in the Veteran's favor, bilateral plantar fasciitis was incurred in and/or is related to a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

2.  Resolving the benefit of doubt in the Veteran's favor, bunions were incurred in and/or are related to a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

The Veteran originally filed a claim for entitlement to service connection for a bilateral foot disability.  She contended that her foot disability was related to her service in Iraq.  Specifically, she stated that during her deployment, she walked on rocks and various surfaces which caused/aggravated her foot pain.  In a January 2016 Board decision, the Board expanded the issue to entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, plantar fasciitis and bunions.  In a March 2016 rating decision, the RO granted entitlement to service connection for bilateral pes planus, but denied entitlement to service connection for plantar fasciitis and bunions. 
In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (West 2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Secondary service connection is also available for disabilities that are proximately due to or the result of a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, there is evidence of current disabilities of plantar fasciitis and bunions.  The Veteran has received treatment for both disabilities at the Dallas VA Medical Center.  The Veteran testified that she did not receive treatment for her disabilities during her active service, but that environmental conditions during service caused her subsequent bilateral foot pain.  As noted above, the Veteran was recently granted service connection for bilateral pes planus based on a VA examination.  The Veteran was afforded a VA examination in March 2016 where the examiner opined that the Veteran's pes planus was aggravated by service.  He also found that the Veteran's plantar fasciitis was a condition commonly associated with flat feet (pes planus) and that it was a greater than 50 percent probability that the Veteran's pain was associated with both foot disabilities.  The examiner concluded that it was at least as likely as not that the Veteran's currently diagnosed plantar fasciitis and bunion were aggravated by active military service.  The examiner's opinion appears to primarily support service connection on a secondary basis.  In that regard, the examiner bases his opinion on the causal relationship between the service-connected pes planus and the plantar fasciitis and bunions.  The Board credits the VA examiner's opinion as it was given after a thorough review of the Veteran's medical history and lay statements.  Although the examiner also alluded to the fact that the conditions may be directly related service, the Board finds that service connection can be granted on a secondary basis.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for bilateral plantar fasciitis and bunions are granted.

ORDER

Entitlement to service connection for plantar fasciitis is granted.

Entitlement to service connection for bunions is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


